                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DARRINGTON, et al.,

                        Plaintiffs,
                                                            CIVIL ACTION
            v.                                              NO. 18-04265


 MILTON HERSHEY SCHOOL,

                        Defendant.


PAPPERT, J.                                                                  April 3, 2019

                                      MEMORANDUM

       Plaintiffs Bradley and Val Darrington sued the Milton Hershey School on

October 3, 2018, alleging discrimination and retaliation in violation of Title VII of the

Civil Rights Act of 1964 and the Pennsylvania Human Relations Act. The Darringtons

now move to amend their complaint to add an additional claim of retaliation based on a

lawsuit that the Milton Hershey School filed against them in state court on November

6, 2018. The Court denies the Motion for the reasons that follow.

                                             I

       The Milton Hershey School is a private non-denominational, non-sectarian

school located in Hershey, Pennsylvania. (Compl. ¶ 18.) The Darringtons were hired

by the School as houseparents on May 13, 2013. (Id. at ¶ 22.) As houseparents, they

were required to attend and participate in religious programming that they claim was

discriminatory and offensive. (Id. at ¶¶ 27–34.) On November 14, 2017, Bradley

Darrington reported to the Pennsylvania Department of Children and Youth Services a




                                             1
November 5, 2017 chapel service and sermon that he believed constituted child abuse.

(Id. at ¶ 39.)

       The following day, Bradley filed a charge of discrimination with the Equal

Employment Opportunity Commission and the Pennsylvania Human Relations

Commission, alleging religious discrimination based on the School’s mandatory

religious programming. (Id. at ¶¶ 14, 41.) Bradley told school officials that he had filed

the charge with the EEOC during a meeting on December 6, 2017. (Id. at ¶ 44.) Val

expressed her agreement with Bradley’s allegations of discrimination during a

subsequent meeting with school officials. (Id. at ¶ 49.) The School fired both Bradley

and Val Darrington on December 29, 2017. (Id. at ¶¶ 52–53.)

       The Darringtons filed two additional charges with the EEOC and PHRC on June

27, 2018. (Id. at ¶¶ 15–16.) The EEOC closed its investigation into the alleged

discrimination and retaliation on July 6, 2018 and issued to the Darringtons right-to-

sue letters for all three charges. (Id. at ¶ 17.) The Darringtons then filed their

Complaint in this Court on October 3, 2018.

       On November 14, 2018, the School as well as two employees, Timothy

Wasielewski and Michael Wagner, filed a praecipe for the issuance of a Writ of

Summons against the Darringtons in the Dauphin County Court of Common Pleas for

“Slander/Libel/Defamation”. See (Am. Compl. ¶ 56, ECF No. 11-2; Resp. Opp’n Mot.

Am. at 3, ECF No. 14). The School sent a letter to the Darringtons’ counsel enclosing

the Writ of Summons and requesting pre-complaint discovery on November 30, 2018.

(Am. Compl. ¶¶ 57–58.)




                                             2
      The Darringtons contend that the School’s lawsuit against them is another act of

retaliation and they move to amend their Complaint accordingly. See (Mem. Supp.

Prop. Am. Compl. at 2–3). The School opposes the Motion, arguing, inter alia, that the

Darringtons failed to exhaust their administrative remedies with respect to the new

retaliation claim and that the proposed amendment is therefore futile.

                                           II

      The decision to grant or deny a motion for leave to amend rests within the sound

discretion of the district court. See Foman v. Davis, 371 U.S. 178, 182 (1962). The

court is obligated, however, to grant such amendments “freely [ ] when justice so

requires.” In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997)

(citations omitted). Leave should be denied only if (1) the amendment would prejudice

the other party, (2) the moving party has demonstrated undue delay, bad faith or

dilatory motives, or (3) the amendment would be futile. See Fraser v. Nationwide Mut.

Ins. Co., 352 F.3d 107, 116 (3d Cir. 2003). “Futility” means that the complaint, as

amended, would fail to state a claim upon which relief could be granted. In re

Burlington Coat Factory, 114 F.3d at 1434 (citing Glassman v. Computervision Corp.,

90 F.3d 617, 623 (1st Cir. 1996)). The introduction of claims that are barred by the

exhaustion doctrine would be futile, since such claims would be unable to withstand a

motion to dismiss. See Robinson v. Dalton, 107 F.3d 1018, 1020 (3d Cir. 1997).

      Prior to filing suit under Title VII or the PHRA, a plaintiff must exhaust all

available administrative remedies, including filing a charge of discrimination with the

EEOC or the PHRA, respectively. See Williams v. Runyon, 130 F.3d 568, 573 (3d Cir.

1997). Where a plaintiff attempts to assert a claim which was not raised in the



                                            3
administrative charge, the claim is considered exhausted only if it is “fairly within the

scope of the prior EEOC complaint, or the investigation arising therefrom.” Antol v.

Perry, 82 F.3d 1291, 1295 (3d Cir. 1996) (quoting Waiters v. Parsons, 729 F.2d 233, 237

(3d Cir. 1984)). New acts of discrimination that occur subsequent to the filing of the

complaint but “during the pendency of proceedings [before the EEOC]” may be fairly

considered as encompassed within an earlier charge. See Robinson, 107 F.3d at 1026

(citing Ostapowicz v. Johnson Bronze Co., 541 F.2d 394, 398–99 (3d Cir. 1976)).

       The Third Circuit Court of Appeals has not issued a precedential opinion on the

specific topic of whether a plaintiff must file a separate charge when independently

actionable acts occur after the conclusion of an administrative investigation. See

Griggs v. SEPTA, No. CIV.A. 14-6226, 2015 WL 4476772, at *4 (E.D. Pa. July 22, 2015).

The Third Circuit has however concluded in a non-precedential opinion that a new

EEOC charge is required when “a discrete act . . . occur[s] after [the plaintiff] had

received her right-to-sue letter from the EEO on her earlier claim.” Green v. Postmaster

Gen., 437 F. App’x 174, 178 (3d Cir. 2011) (citing Waiters, 729 F.2d at 237). District

courts in the Third Circuit have found the same. See Ryan v. Gen. Machine Prods., 277

F.Supp.2d 585, 594 (E.D. Pa. 2003) (concluding plaintiff did not exhaust a failure to

promote claim that occurred over one year after an EEOC charge was filed regarding

four other denied promotions, and seven months after the EEOC notified the plaintiff of

its findings, because it was not fairly within the scope of the investigation); Risser v.

Steelton-Highspire Sch. Dist., No. 1:17-CV-357, 2017 WL 5625766, at *6 (M.D. Pa. Nov.

22, 2017) (ruling that plaintiff had not exhausted his administrative remedies for one

alleged incident of discrimination because that incident occurred after plaintiff received



                                             4
the final right-to-sue letter); Tourtellotte v. Eli Lilly & Co., No., 2013 WL 1628603, at *6

(E.D. Pa. Apr. 16, 2013) (finding the plaintiff’s claims concerning conduct that occurred

after she filed her EEOC charge were properly exhausted because the conduct occurred

before the EEOC issued its right-to-sue letter).

       Here, the Darringtons move to amend their Complaint to add an additional

claim of retaliation based on the School’s filing of a praecipe for the issuance of a Writ of

Summons in state court. See (Mem. at 7). Before moving to amend their Complaint,

however, the Darringtons did not file a new charge with the EEOC or PHRC. They

contend instead that the new retaliation claim is exempt from the administrative

exhaustion requirement because it is “related to and derivate from Plaintiff’s prior

claims”. See (Reply Supp. Mot. at 2, ECF No. 15). It is not.

       The EEOC concluded its investigation and issued right-to-sue letters for all three

of the Darringtons’ charges on July 6, 2018. The new incident of alleged retaliation via

filing the praecipe occurred on November 14, 2018. This new claim cannot be deemed

“fairly within the scope of an EEOC complaint or the investigation growing out of that

complaint”, see Waiters, 729 F.2d at 237, as it is an independently actionable event that

occurred more than five months after the conclusion of the EEOC investigation.

Accordingly, the Darringtons have failed to exhaust their administrative remedies with

respect to that claim.1

       An appropriate order follows.




1       Because the Court finds that Plaintiffs failed to exhaust the administrative remedies for the
retaliation claim, the Court need not address the other grounds for futility.

                                                  5
    BY THE COURT:


    /s/ Gerald J. Pappert
    GERALD J. PAPPERT, J.




6
